DETAILED ACTION
Applicant’s response of 10/19/2021 have been entered and considered. Upon entering amendment, no claims have been amended, and claims 1-20 remain pending.
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that Shelter fails to disclose the limitations “configured to detect a link reset condition… and, in response to detecting the link reset condition, to control the bypass switch to be in a bypass station of operation…” (Remarks, pg.6). The applicant further argues that par [85] of Shelter teaches the switch to bypass is “done based on a failure to update a watchdog timer not based on a reset of the control board as suggested in the office action.” (Remarks, pg.6).  The examiner respectfully disagrees. A “link reset condition” is not a term of art and it does not import any specific definition into the claim. It is only defined in the claim by the action it produces (closing the bypass). Shelter in pars [85, 101] discloses a switch controller (18) that has a communication interface to detect a condition- i.e. the signal from the watchdog timer after it has reset the control board- that indicates that the switch controller 18 should transfer the load to bypass. This makes it proper and meets the broadest reasonable interpretation (BRI) of “a link reset condition”. Contrary to applicant’s assertion, Shelter actually teaches the switch controller (18) detects the reset condition after the watchdog timer resets the control board and accordingly signals the switch controller (18) to activate the bypass (par [85]). The failure to update the watchdog timer is what causes the watchdog timer to reset the control board, which the switch controller detects from the signal from the watchdog timer that indicates the reset condition and to accordingly close the bypass switch. This is further 
Lastly, the applicant’s remarks do not provide any explanation for either the term “reset link condition” or for how the switch controller is structured/configured to detect it. There is no actual analysis of the claim language or the prior art- just that the examiner’s interpretation is incorrect. Applicant is encouraged to amend the claims to clearly distinguish them over the prior art of record. 
For the reasons discussed above, the rejections are being maintained.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelter, Jr. et al. (2003/00448006 A1).
Regarding Claim 1,
Shelter (figs.2-4, 6) teaches a power system comprising:
Shelter teaches an input (1) configured to be coupled to a power source (par [52]) and to receive input power from the power source (par [52]);

power conversion circuitry (2, 4) coupled to the input and the output and configured to receive the input power and to provide the output power (par [52]);
a bypass switch (5) coupled to the input and the output and configured to selectively couple the input to the output to convey the input power to the output as the output power (par [53]); and
a switch controller (18) coupled to the bypass switch (see figs.3 and 6) and configured with a communications interface (par [101]; switch controller 18 communicates with the control board 15 and thus has a communication interface), the switch controller configured to detect a link reset condition at the communications interface (par [85]; the switch controller detects that the watchdog timer has reset the control board and signaled it to transfer the load to bypass- this reads on the BRI of “link reset condition”) and, in response to detecting the link reset condition, to control the bypass switch to be in a bypass state of operation in which the bypass switch conveys the input power to the output as the output power (pars [53, 85, 101]; in response to detecting the link reset condition and the signal that indicates the reset condition from the watchdog timer, the switch controller controls the bypass switch to be closed/in a bypass state so that it conveys the input power to the output power).
Regarding Claim 2,
Shelter teaches the claimed subject matter in claim 1 and Shelter further teaches comprising a unit controller (par [85]; control board 15 including the watchdog timer) coupled to the power conversion circuitry (fig.3) and configured with a communications interface that is coupled to the communications interface of the switch controller (pars [85 and 101]; communication between the control board including the watchdog timer and the switch controller- thus there is 
Regarding Claim 3,
Shelter teaches the claimed subject matter in claim 2 and Shelter further teaches wherein the unit controller includes watchdog logic configured to detect the failure condition by reaching a timeout threshold (par [85]; when the comms DSP is updating the watchdog timer within a specified period, the watchdog timer is operating correctly. However, when the Comms DSP fails to update the watchdog timer within a specified period, the failure condition is detected as the timer exceeds its timeout threshold).
Regarding Claim 8,
Shelter (figs. 2-4, 6) teaches a power system comprising:
Shelter teaches an input (1) configured to be coupled to a power source (par [52]) and to receive input power from the power source (par [52]);
an output (14) configured to be coupled to a load (6) and to provide output power to the load (pars [52-53, 58]);
power conversion circuitry (2, 4) coupled to the input and the output and configured to receive the input power and to provide the output power (par [52]); and
a unit controller (par [85]; control board 15 including the watchdog timer) coupled to the power conversion circuitry (see fig.3) and configured with a communications interface (pars [85 and 101]; communication between the control board including the watchdog timer and the 
Regarding Claim 9,
Shelter teaches the claimed subject matter in claim 8 and Shelter further teaches a bypass switch (5) coupled to the input and the output and configured to selectively couple the input to the output to convey the input power to the output as the output power (par [53]); and a switch controller (18) coupled to the bypass switch (see figs.3 and 6) and configured with a communications interface (par [101]; switch controller 18 communicates with the control board 15 and thus has a communication interface), the switch controller configured to detect the link reset condition at the communications interface (par [85]; the switch controller detects that the watchdog timer has reset the control board and signaled it to transfer the load to bypass- this reads on the BRI of “link reset condition”) and, in response to detecting the link reset condition, to control the bypass switch to be in a bypass state of operation in which the bypass switch conveys the input power to the output as the output power (pars [53, 85, 101]; in response to detecting the link reset condition and the signal that indicates the reset condition from the watchdog timer, the switch controller controls the bypass switch to be closed/in a bypass state so that it conveys the input power to the output power).
Regarding Claim 12,
Shelter teaches the claimed subject matter in claim 8 and Shelter further teaches wherein the unit controller includes watchdog logic configured to detect the failure condition by reaching a 
Regarding Claim 15,
Shelter (figs.2-4, 6) teaches a method of providing output power to a load, the method comprising:
receiving input power from a power source (par [52]; receiving input power at 1 from an AC source);
processing the input power by power conversion circuitry (2, 4) to provide output power to the load (6) in a first mode of operation (par [52]), the power conversion circuitry controlled by a unit controller (see figs.2 and 3, par [54]; unit controller comprised within 7 includes the control board 15 with Comms DSP and a watchdog timer);
detecting a failure condition of at least one of the power conversion circuitry or the unit
controller (par [85]; when the Comms DSP fails to update the watchdog timer, a failure of the unit controller is detected);
resetting a communications interface, by the unit controller, responsive to detecting the
failure condition (pars [85, 101]; par 101 teaches communication between the control board including the watchdog timer and the switch controller- thus there is a communication interface. Par 85 teaches responsive to the failure, the watchdog timer resets the control board thus resetting the communication interface);
detecting the communications interface reset, by a switch controller (18); and controlling a bypass switch (5), by the switch controller (18), responsive to the communications
interface reset, to provide the input power as the output power to the load in a second mode of
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1) in view of Janonis et al. (5,612,580).
Regarding Claim 4,
Shelter teaches the claimed subject matter in claim 3. Shelter does not explicitly disclose wherein the timeout threshold is 400 microseconds or less and a link loss detect time is less than 100 microseconds.
Janonis (fig.1), however, teaches a link loss detect time is less than 100 microseconds (Col.5, lines 54-60; processor 20 may continuously perform self-check watchdog functions- this continuous detection includes starting from 0, which is less than 100 microseconds).
The combination does not explicitly disclose the timeout threshold is 400 microseconds or less; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the timeout threshold be 400 microseconds or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shelter to that of Janonis in order to continuously detect whether a failure condition exists including less than 100 microseconds.
Regarding Claim 16,
Shelter teaches the claimed subject matter in claim 15 and Shelter further teaches monitoring, by the unit controller, for an event to occur within a specified period (par [85]; the event is the watchdog timer being updated within a specified time period), wherein detecting the failure condition includes detecting that the event has failed to occur for a timeout threshold (par [85]; the watchdog timer exceeding its timeout threshold because of not being updated by the Comms DSP is the detection of the failure condition).
Shelter does not explicitly disclose that the monitored event to occur at regular intervals. 
Janonis, however, teaches that the monitored event is to occur at regular intervals (Col.5, lines 54-60; continuously/regular intervals performing self-check watchdog functions).
It would have been obvious to one of oirdnary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shelter to that of Janonis, because Shelter obviously would have to continuously update the watchdog timer at regular intervals to avoid immediate failure of the event.  

Claims 5-6, 10-11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1) in view of Lazaravich et al. (2017/0026843 A1).
Regarding Claim 5,

Shelter does not explicitly disclose to confirm the link reset condition after a confirmation period.
Lazaravich, however, teaches to confirm the link reset condition after a confirmation period (pars [20, 52]; determining that the link has been lost for a threshold amount of time reads on confirming the link reset condition after a confirmation period/threshold amount of time).
Thus, the combination teaches the switch controller of Shelter confirming the detection of the reset link condition for a threshold amount of time/confirmation period before controlling the bypass switch to be in a bypass state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shelter to that of Lazaravich in order to verify and make sure that the link reset condition exists before controlling the bypass switch to prevent any false alarms.
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 5 and the combination teaches wherein the confirmation period is a threshold amount of time (Lazaravich, par [52]).
The combination does not explicitly disclose the confirmation period is 500 microseconds or less; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the confirmation period to be 500 microseconds or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding Claim 10,
Shelter teaches the claimed subject matter in claim 9 and Shelter teaches wherein the switch controller (18) is further configured to control the bypass switch (5) in the bypass state of the operation (pars [85, 101]).
Shelter does not explicitly disclose to confirm the link reset condition after a confirmation period.
Lazaravich, however, teaches to confirm the link reset condition after a confirmation period (pars [20, 52]; determining that the link has been lost for a threshold amount of time reads on confirming the link reset condition after a confirmation period/threshold amount of time).
Thus, the combination teaches the switch controller of Shelter confirming the detection of the reset link condition for a threshold amount of time/confirmation period before controlling the bypass switch to be in a bypass state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shelter to that of Lazaravich in order to verify and make sure that the link reset condition exists before controlling the bypass switch to prevent any false alarms.
Regarding Claim 11,
The combination teaches the claimed subject matter in claim 10 and the combination teaches wherein the confirmation period is a threshold amount of time (Lazaravich, par [52]).
The combination does not explicitly disclose the confirmation period is 500 microseconds or less; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the confirmation period to be 500 microseconds or less, since it has been held that where the general conditions of a claim are disclosed in the 
Regarding Claim 17,
Shelter teaches the claimed subject matter in claim 15 and Shelter further teaches detecting the communication interface reset, by the switch controller (18), wherein controlling the bypass switch (5) to be in the second mode of operation (pars [85, 101] and see rejection of claim 15).
Shelter does not explicitly disclose confirmatory detecting the communications interface reset after a confirmation period.
Lazaravich, however, teaches to confirmatory detecting the communications interface reset after a confirmation period (pars [20, 52]; determining that the communications link has been lost for a threshold amount of time reads on confirmatory detecting the communications interface reset after a confirmation period/threshold amount of time).
Thus, the combination teaches the switch controller of Shelter confirming the detection of the communications interface reset for a threshold amount of time/confirmation period before controlling the bypass switch to be in a bypass state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shelter to that of Lazaravich in order to verify and make sure that the communications interface reset condition exists before controlling the bypass switch to prevent any false alarms.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1) in view of Guy et al. (2005/0114473 A1).
Regarding Claim 7,
Shelter teaches the claimed subject matter in claim 1. Shelter does not explicitly disclose a field programmable gate array and the communications interface includes a physical layer interface 
Guy (fig.2), however, teaches it is known in the art to have a field programmable gate array (44, par [58]) and the communications interface includes a physical layer interface circuitry (40) and the physical layer interface circuitry is coupled to the field programmable gate array (44) by a media independent interface (pars [58, 73]; interface between 40 and 44 is an MII-media independent interface).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shelter’s switch controller to include a FPGA and the communications interface to include a physical layer interface circuitry coupled to the FPGA by a media independent interface. The motivation would have been because it is well-known and well-desired in the art to include FPGAs in controllers to reprogram them after manufacturing and to include a PHY for the communications interface to implement physical layer protocol functions in the controller. 
Regarding Claim 14,
Shelter teaches the claimed subject matter in claim 8. Shelter does not explicitly disclose a field programmable gate array and the communications interface includes a physical layer interface circuitry and the physical layer interface circuitry is coupled to the field programmable gate array by a media independent interface.
Guy (fig.2), however, teaches it is known in the art to have a field programmable gate array (44 or 48, par [58]) and the communications interface includes a physical layer interface circuitry (42 or 40) and the physical layer interface circuitry is coupled to the field programmable gate array by a media independent interface (pars [58, 73]; interface between 40 and 44 is an MII-media independent interface).
. 

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1).
Regarding Claim 13,
Shelter teaches the claimed subject matter in claim 12 and Shelter teaches the watchdog has a timer with a timeout threshold (par [85] and see rejection of claim 12). Shelter does not explicitly disclose wherein the timeout threshold is 500 microseconds or less; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the timeout threshold be 500 microseconds or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding Claim 18,
Shelter teaches the claimed subject matter in claim 15 and Shelter further teaches wherein controlling the bypass switch (5) to be in the second mode operation is configured to occur substantially within a specified time of the failure condition (par [85]).
Shelter does not explicitly disclose that the second mode of operation occurs substantially within one millisecond of the failure condition; however, it has been held that where the .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1) in view of Kaniz et al. (2005/0256975 A1).
Regarding Claim 19,
Shelter teaches the claimed subject matter in claim 15 and Shelter further teaches resetting the communications interface (see rejection of claim 15).
Shelter does not explicitly disclose resetting the communications interface includes controlling a physical layer circuitry via media independent interface.
Kaniz (figs.2 and 4), however, teaches resetting the communications interface (PHY) includes controlling a physical layer circuitry via media independent interface (par [76]; physical interface reset signal is used to reset the PHY111 via GMII).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings Shelter to that of Kaniz in order to reset the communications interface of Shelter’s control board by using physical layer interface circuitry that are well-known and well-desired in the art.
 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelter, Jr. et al. (2003/00448006 A1) in view of Wu (2019/0165921A1).
Regarding Claim 20,
Shelter teaches the claimed subject matter in claim 15 and Shelter further teaches wherein detecting the communications interface reset includes receiving an interrupt (par [85]; the switch controller 18 detects the communications interface reset when the watchdog timer resets the control board and signals it to control the bypass switch. This signal is the 
Wu (figs.2 and 4), however, teaches wherein detecting the communications interface reset includes receiving an interrupt from a physical layer circuitry (pars [29, 37, 39, 41-42]; signal 100 from PHY circuitry 36 is the interrupt that results in the communications reset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shelter to that of Wu in order for Shelter’s switch controller to receive the signal/interrupt by using physical layer circuitry that are commonly known in the art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836